                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA                                li
                                   Richmond Division
                                                                                  FEB2 I 2(0)
W. DAVID JONES,
                                                                             CLERK. U.S. DISTRICT GOUBT
                                                                                   RICHMOND. VA
              Plaintiff,

V.                                                Civil Action No. 3:19CV894-HEH

NATALIE C. SEILING, et ai.

              Defendants.


                              MEMORANDUM OPINION
                      (Granting Government's Motion to Dismiss)

       This matter is before the Court on the United States Government's

("Government") Motion to Dismiss, filed on December6, 2019 (ECF No. 3). Plaintiff

W. David Jones ("Plaintiff) filed his Complaint against Natalie C. Seiling ("Defendant

Seiling") and John T. Wait ("Wait") in Chesterfield County Circuit Court on

September 13, 2019, alleging state law claims of slander/defamation, intentional

infliction of emotional distress, wrongfiil/tortious interference with contract expectancy,

and punitive damages for intentional, malicious, willful and wanton misconduct. As

alleged in the Complaint, at all relevant times, the parties were employed at Defense

Logistics Agency ("DLA")—an agency of the federal government.

       Pursuant to 28 U.S.C. § 2679(d)(2), this case was removed from Chesterfield

County Circuit Court to this Court upon the United States Attorney for the Eastern

District of Virginia's scope of employment certification. By Memorandum Order issued

on January 23, 2020, this Court upheld the Government's scope of employment
